Citation Nr: 1203419	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to an initial compensable evaluation for left ear hearing loss. 

3.  Entitlement to an initial compensable evaluation for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1982 to December 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In pertinent part of that rating decision, the RO granted entitlement to service connection for hemorrhoids and left ear hearing loss, and assigned each a noncompensable evaluation, effective from January 1, 2007.  The Veteran appealed, and specifically, he asserted that he should be entitled to a compensable evaluation for bilateral hearing loss (and not just awarded service connection for the left ear).  Essentially, the RO, in its March 2007 rating decision, denied the Veteran's claim for entitlement to service connection for right ear hearing loss.  His claim has been continuously prosecuted as such.  

The Veteran's claims file has been transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania, which has certified the appeal to the Board.

In his January 2009, VA Form 9, substantive appeal, the Veteran requested a hearing before a member of the Board at the RO.  However, in a statement dated in March 2011, he expressly withdrew his hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

All of the Veteran's claims on appeal must be remand for further development prior to adjudication.  In particular, the Board finds that new VA examinations are in order. 


A remand is needed to provide the Veteran with a new VA audiological examination in conjunction with his right ear hearing loss claim.  VA has conceded that the Veteran was exposed to acoustic trauma during his period of service when it granted entitlement to service connection for left ear hearing loss.  The RO denied the Veteran's claim for right ear hearing loss because the findings contained in a September 2006 VA (QTC) audiological examination failed to show a right ear hearing loss severe enough to constitute a disability as defined by 38 C.F.R. § 3.385.  

The Veteran contends that the findings from that examination do not accurately reflect the severity of his hearing loss in either ear, because the QTC examiner did not properly administer the Maryland CNC speech recognition test.  According to the Veteran, when the QTC examiner conducted that test, he repeated several of the words three or four times until the Veteran correctly recognized the word and resulted in word recognition scores of 100 percent, bilaterally.  

Given the Veteran's contentions that the September 2006 VA (QTC) audiological examination does not accurately reflect the severity of his right ear hearing impairment, and his new assertion that the hearing loss in his right ear has worsened, the Board finds that the Veteran should be afforded a new VA audiological examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As for the Veteran's claim for a compensable evaluation for left ear hearing loss, it must also be remanded.  This claim is inextricably intertwined with the Veteran's claim for entitlement to service connection for right ear hearing loss.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  In order to determine whether the Veteran is entitled to a compensable evaluation for service-connected hearing loss, it must first be determined whether the hearing loss in both ears is service-connected.  See 38 C.F.R. § 4.85(f) (noting that when only one ear is service-connected the other ear is assigned Level I hearing acuity to determine the appropriate evaluation under Diagnostic Code 6100); 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII; 38 C.F.R. § 4.86.

Given the above, the Board finds that a new VA audiological examination of the Veteran's right and left ear hearing loss is required prior to adjudication of this appeal.

A remand is also needed to provide the Veteran with a new VA examination to evaluate the nature and severity of his hemorrhoid disability.  Initially, the Board observes that the Veteran's hemorrhoid disability was last evaluated in October 2008, which is over three years ago.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In addition, the Veteran asserts that the findings in the October 2008 VA examination report do not accurately reflect the severity of his hemorrhoid disability.  The Veteran contends that the examiner failed to consider his subjective complaints at that time.  He reports that throughout the entire period under appeal, his hemorrhoid disability has been manifested by anal itching, diarrhea, pain, tenderness, and occasional rectal bleeding.  None of these findings was recorded in the October 2008 VA examination report.  In a statement on his January 2009 VA Form 9, the Veteran indicated that he had daily bleeding.

In light of the Veteran's assertions, and given the age of the most recent VA examination, the Board is uncertain as to the current severity of the Veteran's hemorrhoid disability.  Accordingly, the Board finds that a new VA examination is needed to fully and fairly assess the merits of the Veteran's claim. 38 C.F.R. § 3.159(c)(4).

Prior to any examination, copies of any outstanding records of pertinent medical treatment should be obtained and added to the record.  
Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any assistance from the Veteran, the RO/AMC should seek to identify and obtain any VA or private records of pertinent medical treatment that are not yet on file.

2.  Once all the available records have been associated with the claims file, the RO/AMC should schedule the Veteran for an appropriate audiology examination.  The Veteran's claims file must be made available to the audiologist, and the audiologist should indicate in his/her report whether or not the claims file was reviewed.  

The VA examiner should first identify the nature and etiology of the Veteran's right ear hearings loss.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any right ear hearing loss found on examination is etiologically related to his period of service.  In particular, the examiner should discuss whether any right ear hearing loss disability is consistent with the Veteran's military service.  It is noted that VA has already conceded inservice acoustic trauma. 

Then the VA examiner should determine the current severity of the Veteran's service-connected hearing loss, which should include the use of controlled speech discrimination (Maryland CNC) and a puretone audiometric testing.  In particular, the examiner is requested to fully describe the functional effects caused by the Veteran's hearing disability. 


The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the VA examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.

3.  Once all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA examination to determine the current severity of his service-connected hemorrhoid disability. The claims folder should be reviewed by the examiner and the examination report should note that review.  All indicated evaluations, studies and tests deemed necessary, including laboratory testing, should be accomplished. 

In the examination report, the examiner should specifically address whether the Veteran has hemorrhoids that are, mild, or are large or thrombotic, irreducible, with excessive redundant tissue, and evidence frequent recurrences, or involve persistent bleeding with secondary anemia, or with fissures.

The claims file must be made available to and reviewed by the examiner.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to the severity of the Veteran's hemorrhoids. 

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. 

4.  Thereafter, the RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  

5.  The RO/AMC should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

[Continued on following page.]

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


